FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 28, 2021

                                     No. 04-20-00336-CV

                                   Juana Lizeth Rios PINA,
                                          Appellant

                                               v.

                                     SUN LOANS, INC.,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-00017
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
        Appellee’s brief was originally due on January 8, 2021. Appellant has been granted one
previous extension, until February 8, 2021. On January 28, 2021, appellee filed a second request
for a two-week extension, which is unopposed.

       The motion is GRANTED and appellee’s brief is due no later than February 22, 2021.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court